UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                   No. 99-60687
                                 Summary Calendar

                                   BOYCE DOVER,

                                                              Plaintiff-Appellant,

                                         VERSUS

              UNITED STATES FIRE INSURANCE COMPANY, ET AL.,

                                                                       Defendants,

                     UNITED STATES FIRE INSURANCE COMPANY,

                                                              Defendant-Appellee.


               Appeal from the United States District Court
                 for the Southern District of Mississippi
                                 (2:96-CV-358-PG)
                                  March 16, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     In      March    1992,   Boyce   Dover       ("Dover")    sustained   personal

injuries during the course and scope of his employment with Jove

Technologies,        Inc.,    formerly    Jove     Engineering,    Inc.    ("Jove").

Dover received workman’s compensation benefits totaling $89,674.47

from United States Fidelity and Guaranty Company who provided

workman’s compensation coverage to Jove. Thereafter Jove went into

bankruptcy and a plan of reorganization was approved in August

1994.       In March 1995, Dover sued Jove and others seeking damages

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for failure to furnish a safe place to work and failure to properly

supervise the work activities which resulted in the injuries to

Dover in March 1992.    Counsel for Dover and Jove entered into an

agreement under which if Jove allowed a default judgment to be

taken against it, Dover would not seek to recover against any

assets of Jove but would look only to insurance coverage which

might be applicable.   Accordingly, Jove did not file an answer and

a default judgment was entered in favor of Dover against Jove in

the amount of $625,000 in September 1995.    In October 1996, Dover

filed this suit against United States Fire Insurance Company

seeking to recover payment of the default judgment against Jove

under a comprehensive general liability insurance policy which

United States Fire had issued to Jove and which was outstanding at

the time of the injuries to Dover in 1992.       The parties filed

cross-motions for summary judgment; and the district court ruled

that express exclusions in the United States Fire policy precluded

recovery under that policy. Accordingly, the district court denied

plaintiff’s motion for summary judgment and granted defendant’s

motion for summary judgment.   Dover appeals.

     We have carefully reviewed the briefs, the reply briefs, the

record excerpts and relevant portions of the summary judgment

record itself.   For the reasons stated by the district court in its

Memorandum Opinion and Order dated September 24, 1999, we affirm

the Final Judgment entered on September 29, 1999, in favor of

defendant.

                 AFFIRMED.


                                  2